DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-210116, filed on 11/21/2019 was received with the present application.

Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 22-23, the limitation “toward a stopper member mounting part” should read “toward the stopper member mounting part”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (International Patent Application Publication WO2019/061464A1 hereinafter referred to as “Li”).

In regards to claim 1, Li teach (Figures 2A-2B) a tensioner lever (mechanical tensioner illustrated in figure 2B, which consist of the tensioner body 1, torsion spring 2, and the locking pin 3) comprising: a resin-made lever body (tensioner body 1; which is made of a plastic material as disclosed in paragraph 0006) having a shoe surface (upper surface of the tensioner body 1 that is configured to engage a chain of a vehicle chain drive as disclosed in paragraph 0002) that is formed along a longitudinal direction and slidably guides a chain (chain of a vehicle chain drive as disclosed in paragraph 0002); a base end (end of the tensioner body 1 that is proximate to the pivot shaft 11) rotatably supported on an attachment surface (engine block); a torsion coil spring (torsion spring 2) that is interposed between the lever body (tensioner body 1) and the attachment surface (engine block) so as to press the shoe surface (upper surface of the tensioner body 1) toward the chain (chain of a vehicle chain drive as disclosed in paragraph 0002); the torsion coil spring (torsion spring 2) that includes a winding part (coil 21) loosely fitted around a boss part (pivot shaft 11) provided to the lever body (tensioner body 1), a pressing arm (fixed spring leg 22) extending from one end of the winding part (coil 21) so as to make contact with the lever body (tensioner body 1), and a support arm (free spring leg 23) extending from another end of the winding part (coil 21) so as to be supported on the attachment surface (engine block); the lever body (tensioner body 1) including a stopper member mounting part (pin hole 12) for removably mounting a stopper member (locking pin 3) by which the support arm (free spring leg 23) is locked such that the torsion coil spring (torsion spring 2) is retained in a compressed state (as clearly illustrated in figure 2B); the stopper member mounting part (pin hole 12) being provided to a position closer to a distal end of the lever body (distal end of the tensioner body 1 that is farthest from the picot shaft 11) than a center position (middle portion of the tensioner body 1) in the longitudinal direction of the lever body (tensioner body 1) (figure 2B clearly illustrated, the pin hole 12 being closer to the distal end of the tensioner body 1 than the end of the tensioner body 1 that is proximate to the pivot shaft 11; therefore, the pin hole 12 is offset from the middle portion of the tensioner body 1 towards the distal end of the tensioner body 1); the support arm (free spring leg 23) including a rotation arm part (straight portion 231) extending straight out of the lever body (tensioner body 1), and a locking arm part (curved portion 232, which is defined by the two successive bent sections of the free spring leg 23 that are located between the straight portion 231 and the end portion 232A, as illustrated in modified figures 2A below) extending continuously form the rotation arm part (straight portion 231) via a bent portion (first bent section of the free spring leg 23 where the straight portion 231 transition into the curved portion 232, as illustrated in modified figure 2A below) towards the stopper member mounting part (pin hole 12) of the lever body (tensioner body 1); the bent portion (first bent section of the free spring leg 23 where the straight portion 231 transition into the curved portion 232) constituting a support part that is supported on the attachment surface (engine block) (paragraph 0007 in the translated WO2019/061464A1 provided with this office action disclose, the straight portion 231 of the free spring leg 23 being closer to the engine block and configured to press against said engine block. Furthermore, figures 2A-2B clearly illustrate, the first bent section of the free spring leg 23 being at the location where the straight portion 231 transition into the curved portion 232 of the free spring leg 23. Therefore, said first bent section of the free spring leg 23 would at least partially press against/ contact the engine block along with the straight portion 231 when it is supported by/ presses against said engine block); wherein, the locking arm part (curved portion 232) is bent (at the second bent section of the free spring leg 23, as illustrated in modified figure 2A-2B below), within a plane vertical to a coil axis (central axis extending through the center of the coil 21 and/ or the pivot shaft 11), toward the winding part (coil 21) so as to extend in a direction orthogonal to the rotation arm part (straight portion 231) (figure 2B clearly illustrate, at least part of the curved portion 232, such as the portion of the curved portion 232 that is disposed between the end portion 232A and the second bent section of the free spring leg 23 illustrated in modified figure 2A below, extending upwards towards the coil 21 in a direction that is orthogonal to the straight portion 231 and that is perpendicular to a central axis extending through the center of the coil 21/ pivot shaft 11) (see also modified figures 2A-2B below and paragraphs 0002-0007 in the translated WO2019/061464A1 provided with this office action).

    PNG
    media_image1.png
    496
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    631
    media_image2.png
    Greyscale


In regards to claim 3, Li teach all intervening claim limitations as shown above. Li further teach (Figures 2A-2B), the support arm (free spring leg 23) including a hook portion (end portion 232A) that is configured to be locked by the stopper member (locking pin 3) at the distal end of said support arm (free spring leg 23) (see also paragraph 0007 in the translated WO2019/061464A1 provided with this office action).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li.

In regards to claim 4, Li teach all intervening claim limitations as shown above. However, figure 2B of Li does not clearly illustrate the lever body (tensioner body 1) including a reinforcing rib part configured to allow the pressing arm (fixed spring leg 22) to make contact therewith over an entire length of the pressing arm (fixed spring leg 22).
Nevertheless, Li teach (Figures 3A-3B) another amendment of a tensioner lever (mechanical tensioner illustrated in figure 3B) comprising: a lever body (tensioner body 1) with a shoe surface (upper surface of the tensioner body 1, as indicated in modified figure 3B below), a boss part (pivot shaft 11), and a stopper member mounting part (pin hole 12); a torsion coil spring (torsion spring 2) with a winding part (coil 21), pressing arm (fixed spring leg 22), and a support arm (free spring leg 23); and a stopper member (locking pin 3) removably mounted in the stopper member mounting part (pin hole 12); wherein, the lever body (tensioner body 1) also includes a reinforcing rib part (longitudinally extending rib portion of the tensioner body 1 that is in engagement with the fixed spring leg 22, as indicated in modified 3B below) configured to allow the pressing arm (fixed spring leg 22) to make contact therewith over an entire length of the pressing arm (fixed spring leg 22) (see also paragraphs 0042-0047 in the translated WO2019/061464A1 provided with this office action).
Accordingly, using the additional suggestion in Li reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the lever body of the tensioner lever taught by Figure 2B in Li, with a reinforcing rib part that is designed to engage/ contact the pressing arm of the torsion coil spring along the entire length of said pressing arm. Such a configuration will ensure that the pressing arm of the torsion coil spring remains in contact with the lever body; resulting in effective transfer of pressing force/ spring force from the winding part of the torsion coil spring to the lever body through the pressing arm of the torsion coil spring.

    PNG
    media_image3.png
    625
    568
    media_image3.png
    Greyscale


Response to Arguments

With respect to applicant's arguments in pages 5-7 of the remarks filed on 02/16/2022, regarding the 35 U.S.C. 102(a)(1)/ 35 U.S.C. 102(a)(2) rejection of claim 1, all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Li does not disclose or render obvious, the support arm of the torsions coil spring in the tensioner lever comprising a locking arm part that extends continuously from a rotation arm part towards the support member mounting part of the lever body in said tensioner lever; where the locking arm part is bent, within a plane vertical to a coil axis, towards the side of the winding part so as to extend in a direction orthogonal to the rotation arm part. However, examiner respectfully disagrees with this assertion. As detailed above in the claim 1 rejection statement, Li teach a support arm (free spring leg 23) of a torsion coil spring (torsion spring 2) having a rotation arm part (straight portion 231) that extends straight out of a lever body (tensioner body 1) from the winding part (coil 21) of said torsion coil spring, a locking arm part (curved portion 232, which is defined by the two successive bent sections of the free spring leg 23 that are located between the straight portion 231 and the end portion 232A, as illustrated in modified figures 2A above) extending continuously from the rotation arm part toward a stopper member mounting part (pin hole 12) of the lever body, and a bent portion (first bent section of the free spring leg 23 where the straight portion 231 transition into the curved portion 232, as illustrated in modified figure 2A above) that connects said locking arm part to said rotation arm part. In addition, as further indicated in the modified figures 2A-2B above, at least a section of the locking arm part (portion of the curved portion 232 that is disposed between the end portion 232A and the second bent section of the free spring leg 23, as illustrated in modified figure 2A above) of the support arm (free spring leg 23) is bent upwards/ vertically towards the winding part (coil 21) in a direction that is orthogonal the rotation arm part (straight portion 231) said support arm (or in a direction that is perpendicular to the central axis extending through the center of the coil 21/ pivot shaft 11). Resultingly, Li still appears to anticipate the limitations/ features in amended claim 1 that the applicant believes distinguishes the claimed invention from Li references. Consequently, claim 1 remain rejected as set forth above.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654